Citation Nr: 1442727	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-03 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include a psychotic disorder, posttraumatic stress disorder (PTSD), a depressive disorder, insomnia, and a substance-induced mood disorder and substance-related disorders as secondary to an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a psychotic disorder, posttraumatic stress disorder (PTSD), a depressive disorder, insomnia, and a substance-induced mood disorder and substance-related disorders as secondary to an acquired psychiatric disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to April 1978. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his sister testified at a Decision Review Officer hearing and a Travel Board hearing held at the RO in July 2013 and July 2014, respectively.  Transcripts of those hearings have been associated with the Veteran's claims file.

The Board's review includes the electronic and paper records.

The Veteran perfected an appeal of the denials of the reopening of the claims of entitlement to service connection for schizoaffective disorder, paranoid and depressed, and entitlement to service connection for PTSD.  He did not perfect an appeal as to the denial of the reopening of a claim of entitlement to service connection for borderline personality disorder.  The medical evidence shows diagnoses of schizoaffective disorder, paranoid schizophrenia, PTSD, a depressive disorder, insomnia, substance-induced mood disorders, and substance-related disorders.  

The United States Court of Appeals for Veterans Claims (the Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on appeal on appeal as to an acquired psychiatric disorder will include a depressive disorder, insomnia, a substance-induced mood disorder, and a substance-related disorder.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  Since service connection can only granted for a substance-induced mood disorder and a substance-related disorder on a secondary basis, the Board will consider a new theory of entitlement for the substance-induced and -related disorders - as secondary to an acquired psychiatric disorder.  Moreover, the Board will consider the two psychiatric new and material claims as one claim.  Based on the above, the issues are as stated  

The issues of entitlement to an increased rating for a right wrist disorder (see July 2013 claim), entitlement to special monthly compensation based on the need for aid and attendance of another (see December 2013 claim), entitlement to service connection for a left ankle disorder and a disorder manifested by incontinence secondary to medication (see July 2013 claim), whether new and material evidence has been submitted to reopen claims of entitlement to service connection for tinnitus and a bilateral knee disorder (see July 2013 claim), and entitlement to a clothing allowance (see April 2011 claim) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The Board is reopening the claims of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for a back disorder.  The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A September 1986 rating decision denying entitlement to service connection for a chronic nervous disorder to include PTSD is final in the absence of a perfected appeal.

2.  An April 1993 rating decision denying the reopening of a claim of entitlement to service connection for PTSD is final in the absence of a perfected appeal.

3.  The additional evidence received since the September 1986 and April 1993 rating decisions bears directly and substantially upon the specific matter under consideration; is neither cumulative nor redundant; and by itself or in connection with evidence previously assembled, is so significant that it must be considered to fairly decide the merits of the claim of entitlement to service connection for an acquired psychiatric disorder, to include a psychotic disorder, PTSD, a depressive disorder, insomnia, and a substance-induced mood disorder and substance-related disorders as secondary to an acquired psychiatric disorder.

4.  The April 1993 rating decision denying the reopening of a claim of entitlement to service connection for a back disorder is final in the absence of a perfected appeal.

5.  The additional evidence received since the April 1993 rating decision bears directly and substantially upon the specific matter under consideration; is neither cumulative nor redundant; and by itself or in connection with evidence previously assembled, is so significant that it must be considered to fairly decide the merits of the claim of entitlement to service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The September 1986 rating decision denying entitlement to service connection for a nervous disorder, to include PTSD, and the April 1993 rating decision denying the reopening of the claim of entitlement to service connection for PTSD is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include a psychotic disorder, PTSD, a depressive disorder, insomnia, and a substance-induced mood disorder and substance-related disorders as secondary to an acquired psychiatric disorder, has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  The April 1993 rating decision denying the reopening of the claim of entitlement to service connection for a back disorder is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a back disorder has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

      Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2013). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Board notes that the definition of material evidence was revised on August 29, 2001, to require that the newly submitted evidence relate to an unestablished fact necessary to substantiate the claim and present the reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 (2013)).  The change in the law pertains only to claims filed on or after August 29, 2001.  As explained below, the Veteran's claims to reopen have been pending since April 1995.  Because the Veteran's current claims to reopen were initiated in April 1995, his claims will be adjudicated by applying the previous section 3.156, which is set out in the paragraph immediately following.

New and material evidence means evidence not previously submitted to agency decisionmakers that bears directly and substantially upon the specific matter under consideration; is neither cumulative nor redundant; and by itself or in connection with evidence previously assembled, is so significant that it must be considered to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).
 
To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

      Analysis

In a September 1986 rating decision, the RO denied entitlement to service connection for a chronic nervous disorder, to include PTSD.  The Veteran did not appeal that denial.  In an April 1993 rating decision, the RO denied the reopening of a claim of entitlement to service connection for PTSD and a back disorder.  The Veteran did not appeal that denial.

In April 1995, the Veteran filed a claim to reopen claims of entitlement to service connection for psychiatric and back disorders.  Since the appellant identified VA treatment, the RO obtained such records.  The RO wrote to the claimant in October 1995 indicating that it was processing his claim and that he will be notified when the processing is completed.  That letter was returned to the RO undeliverable due to the Veteran moving without leaving a forwarding address.  In that letter, the RO did not request evidence from the Veteran.  Moreover, the RO did not request any evidence from another source.  Therefore, the appellant's April 1995 claim cannot be considered abandoned under 38 C.F.R. § 3.158 (2013) and thus the April 1995 claim remains pending.

(1) Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder

The September 1986 and April 1993 rating decisions denied a claim of entitlement to service connection for a chronic nervous disorder, to include PTSD, and a claim to reopen a claim of entitlement to service connection for PTSD, respectively, on the basis that there was no medical evidence of a current disability.  

At the time of the September 1986 and April 1993 rating decisions, the evidence of record consisted of service and VA treatment records and an August 1986 VA psychiatric examination.  The Veteran's service treatment records show that he complained of a history of psychiatric symptomatology on his October 1977 separation examination but that the psychiatric evaluation was normal and that his symptoms were considered somatic complaints.  The August 1986 VA examiner diagnosed schizoaffective disorder, paranoid and depressed, and borderline personality disorder.  1986 VA hospitalization records show treatment for opiate dependence and cocaine abuse.  1992 VA hospitalization records reflect treatment for cocaine dependence and psychosis not otherwise specified.

The evidence added to the record since the September 1986 and April 1993 rating decisions includes service personnel records and VA and private treatment records.  His service personnel records show that he had behavioral problems in service.  The treatment records show diagnoses of paranoid schizophrenia, schizoaffective disorder, psychotic disorder not otherwise specified, and various substance-related disorders.  As to non-psychotic and non-substance-related disorders, the assessments in May 2009 included a depressive disorder not otherwise specified and insomnia and the assessments in July 2011 included depression and insomnia.  Additionally, an assessment of PTSD was made in September 2012.  A substance-induced mood disorder was diagnosed in July 2011, and the treatment records contain diagnoses of polysubstance abuse.  This medical evidence pertains to whether the Veteran has a current disability.  

The additional evidence received since the September 1986 and April 1993 rating decisions, bears directly and substantially upon the specific matter under consideration; is neither cumulative nor redundant; and by itself or in connection with evidence previously assembled, is so significant that it must be considered to fairly decide the merits of the claim of entitlement to service connection for an acquired psychiatric disorder, to include a psychotic disorder, PTSD, a depressive disorder, insomnia, and a substance-induced mood disorder and substance-related disorders as secondary to an acquired psychiatric disorder.  Thus, the evidence is considered new and material, and the claim is reopened.  38 U.S.C.A. § 5108.

(2) Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder

In an April 1993 rating decision, the RO denied the reopening of a claim of entitlement to service connection for a back disorder on the basis that there was no medical evidence of a current disability.  

At the time of the April 1993 rating decision, the evidence of record consisted of service and VA treatment records and an August 1986 VA general medical examination.  The Veteran's service treatment records show that he was treated for a muscle strain in 1976.  He complained of a history of recurrent back pain on his October 1977 separation examination but that the spine was normal on physical examination and that his symptoms were considered somatic complaints.  The August 1986 VA examiner did not diagnose a back disorder.

The evidence added to the record since the April 2003 rating decision includes VA and private treatment records and a March 2010 VA examination.  These treatment records and the March 2010 VA examination report show a diagnosis of a back disorder.  This medical evidence pertains to whether the Veteran has a current disability.  

The additional evidence received since the April 2003 rating decision, bears directly and substantially upon the specific matter under consideration; is neither cumulative nor redundant; and by itself or in connection with evidence previously assembled, is so significant that it must be considered to fairly decide the merits of the claim of entitlement to service connection for a back disorder.  Thus, the evidence is considered new and material, and the claim is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include a psychotic disorder, PTSD, a depressive disorder, insomnia, and a substance-induced mood disorder and substance-related disorders as secondary to an acquired psychiatric disorder.  The appeal is allowed to this extent.

New and material evidence has been received to reopen a claim of service connection for a back disorder.  The appeal is allowed to this extent.


REMAND

Given that the various diagnoses of a psychiatric disorder, the evidence of behavioral problems in service, and the complaints of psychiatric symptomatology at the separation examination, a VA examination is warranted.

To the extent that the Veteran asserts that he has PTSD as a result of in-service stressors, he should be afforded the opportunity to provide a stressor statement, and the AOJ should undertake any necessary development after receiving that statement.

The Veteran has reported that he is receiving Social Security disability benefits for both his back and psychiatric disorders; therefore, the AOJ should obtain any records from that agency pertaining to his disability claim.

The Veteran has reported at his July 2014 hearing that he has been treated at MHMR and Trinity Springs.  His sister testified at the July 2014 hearing that she has some copies of treatment records from John Smith Peter Hospital.  In his June 1980 claim, he reported that he received treatment from Dr. Houston for his back disorder in 1980.  In his July 1986 claim, he stated that he received treatment from Dr. Cheech for his psychiatric disorder in 1986.  The RO has not attempted to get records from those doctors and there is no indication that those doctors are dead or that their records are otherwise unavailable.  A 1992 VA hospitalization record shows that three years ago he received VA treatment for substance use.  A July 2014 statement from the appellant reflects that he continues to receive VA treatment.  The AOJ should attempt to obtain these records.

The Veteran testified at the July 2014 hearing that one doctor whose name he could not remember related his back disorder to his in-service injury.  The AOJ should afford the appellant the opportunity to submit a medical nexus statement.

As to consideration of secondary service connection for the substance-related disorders, the Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

2.  Ask the Veteran to identify all treatment for his psychiatric disorders and a back disorder and obtain any identified records.  Ask the Veteran to submit any treatment records in his or her sister's possession, to include any records from the John Peter Smith Hospital.  Obtain any records from MHMR, Trinity Springs, and Drs. Houston and Cheech.  Obtain any additional records from the John Peter Smith Hospital from October 2010 to the present.  Regardless of the claimant's response, obtain all records from the Dallas VA Medical Center and Fort Worth Outpatient Clinic from August 1986 to June 1992 and from March 2013 to the present.

3.  Ask the Veteran to provide a statement providing detailed information regarding his in-service stressors.  Thereafter, depending on the appellant's response, the AOJ should undertake any additional development necessary to verify the appellant's in-service stressors.

4.  Inform the Veteran that he may submit a statement from a medical professional relating his back disorder to active service, including the in-service injury.

5.  The AOJ should contact the Social Security Administration in order to obtain any records pertaining to the Veteran's claim for disability benefits.  Any such records so obtained should be associated with the Veteran's VA claims folder.

6.  Thereafter, in light of the additional evidence obtained, the AOJ should undertake any additional development as to the claim of entitlement to service connection for a back disorder, to include a new VA examination if appropriate based on the complete evidence of record.

7.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his acquired psychiatric disorders, to include to whether he has PTSD or another psychiatric disorder related to active service.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to all diagnosed acquired psychiatric disorders.  

The examiner should be asked to answer the following inquiries:

(a)  PTSD:  If PTSD is diagnosed: 

After considering secondary records, as well as the Veteran's medical records, personnel records, and any lay stressor statements submitted by the Veteran, is it at least as likely as not (probability of 50 percent or greater) that the PTSD is related to the Veteran's claimed in-service stressors.

If PTSD is not diagnosed, the examiner should reconcile the current diagnosis with the assessment of PTSD made in a September 2012 VA treatment record.

(b)  Psychotic disorder:  

After considering the Veteran's medical records and personnel records, is it at least as likely as not (probability of 50 percent or greater) that the current psychotic disorder is related to active service, include the in-service behavioral problems and the psychiatric symptomatology reported on the separation examination.

(c)  Depressive disorder:  If a depressive disorder is diagnosed: 

After considering the Veteran's medical records and personnel records, is it at least as likely as not (probability of 50 percent or greater) that the current depressive disorder is related to active service, include the in-service behavioral problems and the psychiatric symptomatology reported on the separation examination.

If a depressive disorder is not diagnosed, the examiner should reconcile the current diagnosis with the assessment of depressive disorder not otherwise specified made in a May 2009 VA treatment record and an assessment of depression in July 2011.

(d)  Insomnia:  If insomnia is diagnosed: 

After considering the Veteran's medical records and personnel records, is it at least as likely as not (probability of 50 percent or greater) that the current insomnia is related to active service, include the in-service behavioral problems and the psychiatric symptomatology reported on the separation examination.

If insomnia is not diagnosed, the examiner should reconcile the current diagnosis with the assessments of insomnia made in May 2009 and July 2011 VA treatment records.

(e)  Any other current acquired psychiatric disorder other than substance-related disorder:  If any other psychiatric disorder other than a substance-induced mood disorder or substance-related disorder is diagnosed: 

After considering the Veteran's medical records and personnel records, is it at least as likely as not (probability of 50 percent or greater) that the current acquired psychiatric disorder is related to active service, include the in-service behavioral problems and the psychiatric symptomatology reported on the separation examination.

(f)  Substance-induced mood disorder:  If substance-induced mood disorder is diagnosed: 

Is it is at least as likely as not (probability of 50 percent or greater) the current substance-induced disorder is either (a) caused by, or (b) aggravated (permanently worsen beyond the normal progression of the disability) by a current acquired psychiatric disorder not related to substance use. 

(g)  Substance-related disorder:  

Is it is at least as likely as not (probability of 50 percent or greater) the current polysubstance abuse disorder involving heroin, alcohol, cocaine, nicotine, and marijuana is either (a) caused by, or (b) aggravated (permanently worsen beyond the normal progression of the disability) by a current acquired psychiatric disorder not related to substance use. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

8.  Thereafter, the AOJ must adjudicate the issue of entitlement to service connection for service connection for an acquired psychiatric disorder, to include a psychotic disorder, PTSD, a depressive disorder, insomnia, and a substance-induced mood disorder and substance-related disorders as secondary to an acquired psychiatric disorder, and entitlement to service connection for a back disorder.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


